IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                   January 27, 2012 Session

     RICK EARL, ET AL. v. DR. RAQUEL HATTER1 , COMMISSIONER,
       TENNESSEE DEPARTMENT OF HUMAN SERVICES, ET AL.

                  Appeal from the Chancery Court for Davidson County
                      No. 101213III    Ellen H. Lyle, Chancellor


               No. M2011-00914-COA-R3-CV - Filed November 19, 2012


Married couple sought judicial review of decision of Department of Human Services holding
that they were not eligible for medicaid under an amendment to the Social Security Act
known as the “Pickle Amendment.” Upon consideration of the record we affirm the
judgment of the Chancery Court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Lenny L. Croce, Oak Ridge, Tennessee, for the Appellants, Rick Earl and Wanda Earl.

Robert E. Cooper, Jr., Attorney General and Reporter; Carolyn E. Reed, Assistant Attorney
General, for the State of Tennessee.

                                            OPINION

       This case involves the interpretation and application of an amendment to the Social
Security Act commonly known as the Pickle Amendment, which is codified at 42 U.S.C. §
1396(a) and made a regulation at 42 C.F.R. 435.135; it has been adopted in Tennessee at
Tenn. Comp. R. & Regs. 1240-03-02-.02(2)(m). Specifically, we are asked to determine




       1
         This case originally named then-Commissioner, Virginia T. Lodge, as defendant. Present
Commissioner, Dr. Raquel Hatter, has been substituted in accordance with Rule 19(c), Tenn. R. App. P.
19(c).
whether, by application of the Pickle Amendment, either Rick Earl or Wanda Earl or both,
are eligible for Medicaid.2

       On October 8, 2009, the Department of Human Services (“the Department”) sent Mr.
Rick Earl and Mrs. Wanda Earl (“the Earls”) notice that their Medicaid coverage would
terminate. On October 23, 2009, the Earls appealed the termination of their coverage. Their
benefits were continued pending the outcome of the appeal. Administrative hearings were
held on February 18, 2010 and April 1, 2010.

        The proof at the hearing was that Mrs. Earl was deemed disabled in 1994 and became
eligible for and received Supplemental Security Income (“SSI”).3 Her receipt of SSI ended
in 2002 when she became entitled to and received Old Age, Survivors, and Disability
Insurance (“OASDI”).4 Mrs. Earl’s OASDI benefits ended in 2008 when her youngest child
attained the age of 16. At the time of the administrative hearing, Mrs. Earl was not receiving
SSI or OASDI benefits; she had no income. Mr. Earl was deemed disabled in 2001, and
became eligible for both OASDI and SSI benefits. Mr. Earl received SSI until October 2002.
At the time of the administrative hearing, Mr. Earl received OASDI benefits of $1,070 per
month.

       On May 19, 2010, the DHS hearing officer issued an Initial Order affirming the
termination of Mr. and Mrs. Earl’s Medicaid eligibility. The initial Order became final on
June 3, 2010, and on July 25, the Earls filed a Complaint and Petition for Judicial Review
2010 in the chancery court.

       In the chancery court action, the Earls argued they were eligible for Medicaid benefits
as a couple in accordance with the “Pickle Amendment.” The trial court reviewed the
administrative record and issued an opinion and order on March 22, 2011 in which it made
findings of fact and held:




        2
          Medicaid is a federal program that reimburses states for providing medical care to those who
cannot afford it. See 42 U.S.C.A. § 1396.
        3
          Supplemental Security Income (SSI) is a federal income supplement program designed to help the
aged, blind, and disabled people; those who qualify for SSI are eligible for Medicaid. See 42 U.S.C. § 1381
et seq.
        4
          Old Age Survivors and Disability Insurance is a program established under Title II of the Social
Security Act; in order to receive OASDI benefits, one must have a work history or be the dependent of a
worker. See, e.g. 42 U.S.C. §402. Ms. Earl was entitled to received OASDI as dependent of Mr. Earl
because she did not have a work history and was the mother of the parties’ minor child.

                                                   -2-
               Applying to these facts of record the essential elements of the federal
       Pickle Amendment set out above, the Court concludes that Mr. Earl is eligible
       for Pickle amendment consideration because (1) he is a current recipient of
       OASDI, (2) he did have SSI and OASDI at one point since April 1977 for at
       least one month, and (3) he has received COLA increases. Mrs. Earl, however,
       is not eligible for Pickle Amendment/Medicaid eligibility because (1) she is
       not receiving OASDI. The only Social Security related benefit she has
       received since losing SSI (due to household income) was mother’s benefits on
       behalf of her children, which ended February 2008.
               The significance of the foregoing analysis of Mr. Earl as the “eligible”
       spouse and Mrs. Earl as the “ineligible” spouse is that it is the premise for
       determining whether the Petitioners’ countable income is analyzed for Pickle
       Amendment/Medicaid eligibility under the individual benefit rate or the couple
       benefit rate.

The court continued its analysis by examining the formulas for determining the Earl’s
household income and determined that their income, as calculated under the regulations,
exceeded the individual benefit rate and disqualified them from Medicaid eligibility.

        The court also considered the Earl’s argument that the requirements for Medicaid
eligibility under the Pickle amendment in Tennessee’s regulation differed from the federal
regulation. The court noted that the Tennessee regulation does not “reproduce the Pickle
Amendment provisions verbatim, but the Tennessee regulation does reference them with the
statement ‘(Commonly known as the Pickle Amendment.)’” and concluded that the
Tennessee regulations “incorporate[] by reference the explicit terms of the Pickle
Amendment, including its requirement that eligibility depends upon receipt of OASDI
benefits.” The court affirmed the DHS’ ruling and held that the Earls do not qualify for
Medicaid. The Earls appeal.

II. Standard of Review

       Judicial review of decisions of an administrative agency is governed by the narrow,
statutorily defined standard at Tenn. Code Ann.§ 4-5-322(h) rather than the broad standard
of review used in other civil appeals. Willamette Indus., Inc. v. Tennessee Assessment
Appeals Comm’n, 11 S.W.3d 142, 147 (Tenn. Ct. App. 1999) (citing Wayne Cnty v.
Tennessee Solid Waste Disposal Control Bd., 756 S.W.2d 274, 279-80 (Tenn. Ct. App.
1998)). Specifically, Tenn. Code Ann. §4-5-322(h) provides that this court may reverse or
modify the decision of the agency only if the petitioner’s rights have been prejudiced because
the administrative findings, inferences, conclusions, or decisions are:
       (1) In violation of constitutional or statutory provisions;

                                             -3-
       (2) In excess of the statutory authority of the agency;
       (3) Made upon unlawful procedure;
       (4) Arbitrary or capricious or characterized by abuse of discretion or clearly
       unwarranted exercise of discretion; or
       (5)(A) Unsupported by evidence that is both substantial and material in the
       light of the entire record.


Tenn. Code Ann. § 4-5-322(h)(1)-(5)(A). We will generally defer to the decision of an
administrative agency when it is acting within its area of specialized knowledge, experience
and expertise. Wayne County v. Tennessee Solid Waster Disposal Control Board, 756
S.W.2d 274,279 (Tenn. Ct. App. 1988).


III. Discussion
        As noted by DHS in its brief, the issue presented is “whether DHS correctly
interpreted and applied the Pickle Amendment to the facts when it determined that the Earls
are not eligible for medicaid coverage.” After careful study of the administrative record and
the parties’ briefs, we are persuaded that the decision of the trial court should be affirmed.
Moreover, because we find that the opinion of the trial court adequately states the facts and
the law on the issues presented in this appeal, we adopt the opinion as the opinion of this
Court and include it as an appendix to this opinion.


       For the foregoing reasons, the judgment of the trial court is affirmed.




                                                   ___________________________________
                                                   RICHARD H. DINKINS, JUDGE




                                             -4-